FILED
                                                                                               6/8/2021
                                                                                   Clerk, U.S. District & Bankruptcy
                                                                                   Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

MARK MARVIN,                                           )
                                                       )
                        Petitioner,                    )
                                                       )
         v.                                            )       Civil Action No. 21-1493 (UNA)
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                        Respondent.                    )

                                      MEMORANDUM OPINION

         This matter is before the Court on the petitioner’s application to proceed in forma

pauperis and his pro se petition for a writ of habeas corpus. The application will be granted, and

the petition will be dismissed.

         Petitioner challenges the criminal charges against Christopher Warnagiris, whom

petitioner describes as a “peaceful person[] visiting the Capitol on January 6, 2021,” Pet. at 2,

whose entry was blocked by a United States Capitol Police officer, id. at 3.1 Petitioner requests

that “this Court . . . release [Warnagiris] from indictment, custody and bail, and dismiss the . . .

Indictment[.]” Id. at 4.

          “Article III of the United States Constitution limits the judicial power to deciding

‘Cases’ and ‘Controversies.’” In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008)

(quoting U.S. Const. art. III, § 2). “One element of the case-or-controversy requirement is that

plaintiffs must establish that they have standing to sue.” Comm. on Judiciary of U.S. House of

Representatives v. McGahn, 968 F.3d 755, 762 (D.C. Cir. 2020) (internal quotation marks

omitted). A party has standing for purposes of Article III if he has “(1) suffered an injury in fact,



1
    See United States v. Warnagiris, No. 1:21-cr-00382 (D.D.C. May 12, 2021).
                                                  1
(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.” Id. at 763 (quoting Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1547 (2016)).

         Missing from the petition are any factual allegations establishing that petitioner sustained

(or is likely to sustain) an injury resulting from the criminal charges against another individual

for that defendant’s alleged actions on or any other event occurring on January 6, 2021. The

petitioner’s assertions that criminal proceedings against Warnagiris are “intended . . . to a priori

deny him access to Washington, D.C.,” Pet. at 1, and that “he may visit the Capitol at some

point,” id., do not establish standing. “It is well-settled that ‘a citizen lacks standing to contest

the policies of the prosecuting authority when he himself is neither prosecuted nor threatened

with prosecution,” and a “private citizen lacks a judicially cognizable interest in the prosecution

or nonprosecution of another.’” Ahuruonye v. U.S. Dep’t of Interior, 312 F. Supp. 3d 1, 12

(D.D.C. 2018) (quoting Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)). And his assertions

that he may one day come to Washington, D.C. and seek to enter the Capitol building without

permission, and thus may one day be similarly prosecuted, are far too speculative to demonstrate

that the petitioner himself has suffered or stands to suffer an injury. See Williams v. Lew, 77 F.

Supp. 3d 129, 133 (D.D.C. 2015) (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 414

(2013)); see also Summers v. Earth Island Inst., 555 U.S. 488, 496 (2009) “([A] vague desire to

return is insufficient to satisfy the requirement of imminent injury.”). Because the petitioner fails

to allege facts sufficient to establish standing, the Court lacks subject matter jurisdiction over his

claim.

         Furthermore, the Court notes that a “writ of habeas corpus shall not extend to a

[petitioner] unless” he is “in custody” under some authority. 28 U.S.C. § 2241(c). A person is


                                                   2
generally considered “in custody” if he is being held in a prison or jail, or if he is released on

conditions of probation or parole, see, e.g., Jones v. Cunningham, 371 U.S. 236, 240–43 (1963)

(holding that a paroled petitioner is “in custody” because parole restrictions “significantly

restrain petitioner’s liberty”), or subject to other “substantial” non-confinement restraints on

liberty, see, e.g., Hensley v. Municipal Court, 411 U.S. 345, 351–53 (1973) (holding that a

petitioner released on his own recognizance pending appeal of his sentence was “in custody” for

purpose of habeas). Nothing in the petition suggests that petitioner currently is incarcerated, or

is a probationer or parolee, or is otherwise restrained. Consequently, the petitioner is not “in

custody” for habeas purposes.

       For the reasons stated above, the Court will grant petitioner’s motion to proceed in forma

pauperis and dismiss the petition and this civil action. A separate order will issue.




                                                       DABNEY L. FRIEDRICH
                                                       United States District Judge
DATE: June 8, 2021




                                                  3